Name: Commission Decision of 20 March 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to women's, girls' and infants' woven and knitted or crocheted dresses, of wool, cotton or man-made textile fibres, falling within heading No ex 60.05 of the Common Customs Tariff, originating in Taiwan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-04-28

 nan